Case: 11-60697     Document: 00511866380         Page: 1     Date Filed: 05/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 24, 2012
                                     No. 11-60697
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CYRIL AUBREY JOHN,

                                                  Petitioner

v.

ERIC H. HOLDER, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A035 648 571


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        An immigration judge (IJ) determined that Cyril Aubrey John, a native
and citizen of Guyana, was removable from this country due to his commission
of an aggravated felony and ordered him removed to that country. Additionally,
the IJ denied John’s motion for termination or stay of the removal proceedings,
which was grounded in John’s argument that his application for naturalization
was wrongly denied.         The IJ’s denial of John’s motion was based on the
conclusions that the IJ lacked jurisdiction to terminate the proceedings and that

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60697   Document: 00511866380     Page: 2   Date Filed: 05/24/2012

                                 No. 11-60697

John had not shown good cause to stay them. The Board of Immigration Appeals
(BIA) likewise concluded that it lacked jurisdiction to terminate the proceedings
and dismissed John’s appeal. We are now presented with John’s petition for
review of the BIA’s decision.     John does not, however, dispute the BIA’s
determination that it lacked jurisdiction to terminate his removal proceedings.
      Rather, in his filings with this court, John contends that his due process
rights were infringed in connection with the denial of his application for
naturalization and that he should receive naturalization because the INS did not
act properly with respect to this application. John has not shown error in
connection with the BIA’s decision. See Zhu v. Gonzales, 493 F.3d 588, 593-94
(5th Cir. 2007); see also In re Hidalgo, 24 I. & N. Dec. 103, 105-07 (BIA 2007),
8 C.F.R. § 1239.2(f). Consequently, his petition for review is DENIED.




                                       2